I concur with the writer's opinion through page 9 as to the analysis of the law as to Mr. Fodor and concur that the judgment against him should be reversed.
I dissent, however, as to Ms. Searles.
The testimony before the trial court was such that she could and did engage in outrageous conduct toward her husband.
She asserts in her brief to this court that she concealed the uncertainty (of the paternity) in order to avoid, not cause, the suffering of emotional distress by her husband.
Her testimony does not read that way and the magistrate hearing and seeing her testimony was the one to determine credibility.
Koepke cited in the opinion controls the law in the instant case and the trial court determines credibility.
I would affirm the judgment as it applies to Ms. Searles.
  ______________________________ EDWARD A. COX, PRESIDING JUDGE *Page 185